     Case 2:19-cv-04934-MTL-JFM Document 145 Filed 10/30/20 Page 1 of 3




 1    WO                                                                                   KAB

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Justin Robert Escalera,                        No. CV 19-04934-PHX-MTL (JFM)
10                         Plaintiff,
11    v.                                             ORDER
12
      Corizon Health Incorporated, et al.,
13
                           Defendants.
14
15          Plaintiff Justin Robert Escalera, who is currently confined in the Arizona State
16    Prison Complex-Eyman, brought this civil rights action pursuant to 42 U.S.C. § 1983.
17    (Doc. 1.)
18          In a July 15, 2020 Order, the Court granted summary judgment in favor of
19    Defendant Centurion. (Doc. 125.) In a September 18, 2020 Order, the Court denied
20    Defendant Corizon’s Motion for Summary Judgment and referred this matter to a
21    Magistrate Judge to conduct a settlement conference. (Doc. 135.)
22          On September 29, 2020, Plaintiff filed a Motion requesting that the Court reconsider
23    its Order granting summary judgment in favor of Defendant Centurion in light of the
24    Court’s Order denying Defendant Corizon’s Motion for Summary Judgment, which
25    Plaintiff refers to as “newly discovered evidence.” (Doc. 139.) Plaintiff also reiterates
26    many of the arguments made in response to Defendant Centurion’s Motion for Summary
27    Judgment.
28
     Case 2:19-cv-04934-MTL-JFM Document 145 Filed 10/30/20 Page 2 of 3




 1                          The Court will ordinarily deny a motion for
                    reconsideration of an Order absent a showing of manifest error
 2                  or a showing of new facts or legal authority that could not have
                    been brought to its attention earlier with reasonable diligence.
 3
                    Any such motion shall point out with specificity the matters
 4                  that the movant believes were overlooked or misapprehended
                    by the Court, any new matters being brought to the Court’s
 5
                    attention for the first time and the reasons they were not
 6                  presented earlier, and any specific modifications being sought
                    in the Court’s Order. No motion for reconsideration of an
 7                  Order may repeat any oral or written argument made by the
 8                  movant in support of or in opposition to the motion that
                    resulted in the Order. Failure to comply with this subsection
 9                  may be grounds for denial of the motion.
10
      LRCiv 7.2(g)(1).
11
             “Absent good cause shown,” a motion for reconsideration must be filed “no later
12
13    than fourteen (14) days after the date of the filing of the Order that is the subject of the
      motion.” LRCiv. 7.2(g)(2).
14
             Plaintiff’s Motion for Reconsideration is untimely because it was not filed within
15
      fourteen days of the Court’s Order granting summary judgment in favor of Centurion.
16
      Moreover, contrary to Plaintiff’s assertion, the Court’s denial of summary judgment to
17
      Defendant Corizon is not “newly discovered evidence” and has no bearing on Plaintiff’s
18
      claims against Defendant Centurion, which were based on different facts than the facts
19
      alleged against Defendant Corizon. Plaintiff asserts no basis for the Court to reconsider its
20
      prior Order, but rather repeats the arguments the Court already considered when ruling on
21
22    Defendant Centurion’s Motion for Summary Judgment.
             For all of the foregoing reasons, Plaintiff’s Motion seeking reconsideration (Doc.
23
      139) will be denied.
24
      IT IS ORDERED:
25
             (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s “Motion
26
      for Relief from the Summary Judgment Decision Granted by the Court in Favor of
27
      Defendant Centurion of Arizona, LLC” (Doc. 139).
28



                                                  -2-
     Case 2:19-cv-04934-MTL-JFM Document 145 Filed 10/30/20 Page 3 of 3




 1          (2)    Plaintiff’s “Motion for Relief from the Summary Judgment Decision Granted
 2    by the Court in Favor of Defendant Centurion of Arizona, LLC” (Doc. 139) is denied.
 3          Dated this 30th day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
